HAMILTON, J.
Epitomized Opinion
Plaintiff sued the municipality of East Cleveland for personal injuries. Plaintiff came out of a store on to one of teh city’s sidewalks, and seeing her husband on the other side, started across the street. No streeet intersection or crossing existed at the point where she started to cross. Arriving at the edge of the sidewalk, she feell and -suffered severe injuries. At the edge of the sidewalk there was a step leading down to the curb. The city was charged with permitting a nuisance to exist along one of its streets. The evidence showed that the sidewalk was above grade and violated an ordinance requiring sidewalks to coincide with the grade line. Plaintiff _ secured a compound fracture of the leg and inujry to the ankle, from which several operations were necessary. However', a complete cure was effected. As plaintiff secured a verdict of $16,000, the city prosecuted error. Held:
1. That theere was sufficient evidence to justify the jury in finding that the city was guilty of negligence. -
2. Although no' evidence of passion or prejudice appears on the part of the jury in arriving at the amount of the verdict, the evidence does not justify a judgment of $16,000, but would justify a judgment of $10,000.
Remittitur ordered.